Citation Nr: 1601738	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  06-39 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to September 1956.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction has since been transferred to the RO in St. Petersburg, Florida.

In September 2010, the Board remanded the Veteran's appeal, along with his appeal of his claim for service connection for bilateral hearing loss, with instruction to obtain relevant medical records and provide the Veteran with a VA examination of his hearing loss and tinnitus.  The relevant records were obtained and VA provided an examination in August 2011.  Subsequently, the Veteran's claim for bilateral hearing loss was granted in full in a September 2011 rating decision, and the issue is therefore no longer before the Board.

The Board finds that the relevant records have been obtained and the VA examination was adequate to evaluate the Veteran's tinnitus and complied with the Board's instructions, and the Board is therefore satisfied that the instructions in its remand of September 2010 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a current tinnitus disability.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated December 2004 and March 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA examination of his claimed tinnitus in August 2011.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for tinnitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms, treatment, or diagnosis related to tinnitus.

The Veteran provided private treatment records from December 1995 showing hearing loss, but these records do not reflect any symptoms, treatment, or diagnosis related to tinnitus.

In his November 2004 claim, the Veteran sought service connection for bilateral tinnitus.  In an October 2004 statement accompanying the claim, the Veteran described his hearing loss but did not mention tinnitus or any symptoms beyond hearing loss.

In a September 2006 statement, the Veteran's wife described his hearing difficulties.  She did not mention tinnitus or any symptoms beyond difficulty hearing.

In his December 2006 substantive appeal, the Veteran stated that it was his argument that the condition of tinnitus was related to his service on a direct basis.

The Veteran underwent a VA examination in August 2011.  The examiner noted that the Veteran did not report recurrent tinnitus.  The examiner provided no opinion on the etiology of tinnitus because no tinnitus was reported during the examination.

VA treatment records from November 2000 through August 2014 do not reflect any symptoms, treatment, or diagnosis related to tinnitus.  On the contrary, reviews of the Veteran's health were negative for tinnitus in November 2002, March 2003, June 2003, February 2004, June 2004, November 2004, April 2005, September 2005, September 2010, November 2010, December 2010, March 2011, July 2011, October 2011, February 2012, June 2012, June 2013, November 2013, March 2014, and July 2014.

In a January 2016 informal hearing presentation, the Veteran's representative stated that the Veteran currently experiences ringing in his ears, and that this condition had its onset in service.

The Board finds that the evidence weighs against a finding of a current tinnitus disability.  The only indications on the record of the Veteran ever suffering tinnitus are his November 2004 claim, a statement in his December 2006 substantive appeal, and his January 2016 informal hearing presentation.  The first two of these do not describe symptoms or history of the disability, but rather simply state that tinnitus is eligible for service connection.  The January 2016 informal hearing presentation states that the Veteran has suffered ringing in his ears since service.  The Board does not find these statements credible, however, because they are contradicted by the remainder of the evidence on record.  Not only does the report from his August 2011 VA examination indicate that the Veteran denied the existence of tinnitus, but in his extensive medical treatment at VA facilities he has repeatedly and regularly denied tinnitus over the past 15 years.  Not once has the Veteran reported tinnitus or ringing in his ears to a VA physician, despite extensive treatment from VA facilities.  Furthermore, the private treatment records provided by the Veteran are equally lacking in reports of tinnitus.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran suffers a current tinnitus disability.  

Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection must therefore be denied.


ORDER

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


